CAMPBELL, Judge.
The trial court in the case at bar was in error in limiting the jury arguments to one hour. G.S. 84-14 provides in pertinent-part:
“ ... In all trials in the superior courts there shall be allowed two addresses to the jury for the State or plaintiff and two for the defendant, except in capital felonies, when there shall be no limit as to number. The judges of the superior court are authorized to limit the time of argument of counsel to the jury on the trial of actions, civil and criminal as follows: To not less than one hour on each side in misdemeanors and appeals from justices of the peace; to not less than two hours on each side in all other civil actions and in felonies less than capital; in capital felonies, the time of argument of counsel may not be limited otherwise than by consent, except that the court may limit the number of those who may address the jury to three counsel on each side. ...”
The language of the statute is clear. Defense counsel was entitled to at least two hours for jury argument in this, a felony case. See State v. Campbell, 14 N.C. App. 596, 188 S.E. 2d 558 (1972). We, therefore, grant a new trial. Defendant’s other assignments of error need not be discussed as they may not recur on retrial.
New trial.
Judges Moréis and Vaughn concur.